UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1339


STACEY CLARICE BROMLEY KELLY,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00990-REP)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey Clarice Bromley Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After the Commissioner of Social Security denied Stacey Kelly’s application for

supplemental security income, Kelly sought judicial review in the district court. The

district court referred the matter to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended granting the Defendant’s

motion for summary judgment and advised Kelly that failure to file timely objections to

the recommendation could result in waiver of appellate review of a district court order

based on the recommendation. Despite this warning, Kelly filed no objections. The

district court adopted the recommendation, granted the Defendant’s motion for summary

judgment, and upheld the denial of benefits. Kelly appeals.

       The timely filing of specific objections to a magistrate judge's recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845–46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466,

88 L. Ed. 2d 435 (1985). Kelly has waived appellate review by failing to file objections

after receiving proper notice. Accordingly, we grant leave to proceed in forma pauperis

and affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED

                                             2